DETAILED ACTION
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 7-8, 13-15, and 17-18 is/are rejected under 35 U.S.C. 102(a)(1)/(2) as being anticipated by Olgun et al. (US 2017/0048649 A1).
Regarding claim 1, Olgun in fig. 2, 5A-C discloses an electronic device, comprising: a ground plane(219); and an antenna(507 NFC loop [0043]), comprising: a first trace having a first end and a second end(211 with end 515), the second end of the first trace being electrically coupled to the ground plane(end of 211 connect to ground plane 219); and a second trace distinct and physically separated from the first trace(211 and 213 are separate), the second trace having a first end and a second end(213 with end 517), the second end of the second trace being electrically coupled to the ground plane(end of 213 connected to ground plane 219), the first trace and the second trace forming defining discontinuous portions of the antenna(gap between 211 and 213 so that NFC 507 is discontinuous Fig. 2).

Regarding 2, Olgun in fig. 2, 5A-C discloses electronic device of claim 1, wherein the antenna comprises a single-turn antenna formed by the first trace, the second trace, and the ground plane (507 NFC loop[0042]).
Regarding 3, Olgun in fig. 2, 5A-C discloses electronic device of claim 1, wherein the ground plane is housed within a body of the electronic device(219 [0042]).
Regarding 7, Olgun in fig. 2, 5A-C discloses electronic device of claim 1, wherein at least a portion of a body of the electronic device forms the ground plane([0042]).
Regarding 8, Olgun in fig. 2, 5A-C discloses electronic device, comprising: a discontinuous single-turn antenna (Fig. 2 and 5A, 507 NFC loop [0043]), comprising: a first conductive trace having a first end and a second end (211 with end 515); and a second conductive trace end(213) physically separated from the first conductive trace, (gap between 211 and 213 so that NFC 507 is discontinuous Fig. 2), the second conductive trace having a first end and a second end(213 with end 517), wherein the first end of the first conductive trace and the first end of the second conductive trace comprise driving nodes of the discontinuous single-turn antenna(501 connected to 515 and 517 [0043]); and a ground plane (219 ground)electrically coupled to the second end of the first conductive trace and the second end of the second conductive trace(Fig 5A-C 211 and 213 connected to 219), the ground plane being configured to provide electrical continuity between the first conductive trace and the second conductive trace(Fig. 5A-C[0042-43]).
Regarding 13, Olgun in fig. 2, 5A-C discloses electronic device of claim 8, wherein the discontinuous single-turn antenna is configured to operate at a frequency of 13.56 MHz([0034]).
Regarding 14, Olgun in fig. 2, 5A-C discloses electronic device of claim 8, wherein the discontinuous single-turn antenna is configured to provide at least one of radio communication or wireless power transfer to the electronic device([0034]).
Regarding 15, Olgun in fig. 2, 5A-C discloses electronic device of claim 8, wherein the ground plane comprises a body or an underside of the electronic device (219 is main body of metal housing 201[0042]).
Regarding 17, Olgun in fig. 2, 5A-C discloses electronic device, comprising: a metal shielding configured to shield internal circuitry of the electronic device from radiofrequency (RF) interference(219); a circuit board having a major surface(219); and an antenna(211, 213, 507), comprising: a first trace (211)disposed on the major surface of the circuit board, the first trace having a first end and a second end, the first end of the first trace being configured to be a first RF input of the antenna(515); and a second trace disposed on the major surface of the circuit board(213), the second trace being physically separated from the first trace, the second trace having a first end and a second end, the first end of the second trace being configured to be a second RF input of the antenna(519), wherein electrical continuity between the first trace and the second trace is mediated through the metal shielding([0043-44]).
Regarding 18. (Currently Amended) The electronic device of claim 17, wherein the second end of the first trace and the second end of the second trace are electrically coupled to the metal shielding (219 connected to 211 and 213), the second end of the first trace and the second end of the second trace being RF outputs of the first trace and the second trace, respectively(515 and 519[0043-44]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Olgun as applied to claim 8 above, and further in view of Jeong (US 10,164,439 B2).
Regarding 16, Olgun in fig. 2, 5A-C discloses electronic device of claim 8, except wherein the electronic device comprises a smartwatch.
Jeong discloses a electronic device with antenna comprising a smartwatch (col. 6 line 30).
Before the effective filing date of the invention, it would have been obvious to one or ordinary skill to use the electronic device of Olgun the smartwatch disclosed in Jeong 




Allowable Subject Matter
Claims 4-6, 9-12 and 19-20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY X YANG whose telephone number is (571)270-5498.  The examiner can normally be reached on Monday-Friday,9am-6pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on (571)272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/AMY X YANG/            Examiner, Art Unit 2844   
   
/ALEXANDER H TANINGCO/Supervisory Patent Examiner, Art Unit 2844